Appeal from Sup. Ct. Ill. Motion of Frank M. Keesling for leave to file a brief as amicus curiae granted. Probable jurisdiction noted and case set for oral argument in tandem with No. 80-1745, F. W. Woolworth Co. v. Taxation and Revenue Department of New Mexico [probable jurisdiction noted, ante, p. 812], and No. 80-2015, ASARCO Inc. v. Idaho State Tax Commission [probable jurisdiction noted, ante, p. 812]. Justice Powell and Justice O’Connor took no part in the consideration or decision of this motion and this case.